 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW ee

 

 

 

 

ZI Bo
S avid Ne wef,
Write the full name of each plaintiff. CV
(Include case number if one has been
assigned)
-against-
COMPLAINT

Do you want a jury trial?
Ez AO AX Celt Tle. Svees wes [1 No

TD Bask, WA
GS et A dpee ba A ~

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those

contained in Section Il.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual's birth; a minor's initials; and the last four digits of a financial account number.

See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 1/9/17

 
~ Gage 1:20-cv-08074-JMF: “Document” ‘Filed 09/30/20 “Page 2 of 9

L... BASIS FOR JURISDICTION ee

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may

be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
Federal Question
(1 Diversity of Citizenship

A. Ifyou checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?
Chats Bet, Phice Gogheg , fare -tixrac
WU peassment,», DEFAMAT’ OA pres file
rook gnuierodmen* ysolalaews ef “Oa

Ne € rican & wt CA Nis adp/ tees Be FT
B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff, , is a citizen of the State of

(Plaintiff's name)

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or

subject of the foreign state of

 

if more than one plaintiff is named in the complaint, a
information for each additional plaintiff.

Page 2
Case 1:20-cv-08074-JMF ~ Document 1 Filed 09/30/20 Page 3 of 9

 

_is a citizen of the State of

(Defendant's name)

 

or, ifnot lawfully admitted for permanent residence in the United States, a citizen or

subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

the State of

 

 

and has its principal place of business in the State of

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

If. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional

pages if needed.

b AVIS IW eG

First Name Middle Initial Last Name

: : A dyt tA “oy oa ; L o
240 we G6Ss Streh fof. # 2VG
Street Address

w ew Yon lt fv 7 sooe 3

County, City State Zip Code

ope 7997-8137 ee

Email Address (if available)

 

Telephone Number

Page 3
Case 1:20-cv-08074-JMF Document 1 Filed 09/30/20 Page 4 of 9

_... .B. Defendant Information

 

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the

caption. Attach additional pages if needed.

Cai pi bank, po Al .

First Name Last Name

Defendant 1:

 

 

 

 

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

Sioux Faille, $.8-

 

 

County, City State Zip Code
Defendant 2: a 7 ir7) L. age
First Name “ Last Name

 

Current Job Title (or other identifying information)

 

 

Current Work Address (or other address where defendant may be served)

Ait an ~ na Aan

 

 

County, City State Zip Code
Defendant 3: T b B Aw f-
First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

Coolumsus (A

“County, City State Zip Code

Page 4
OQ
_ Case 1:20-cv-08074-JMF Document 1 Filed 09/30/20 Page 5 of 9

—-———Pefendant 4: le

First Nantle Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

Allen | TX

County, City State Zip Code

Il. STATEMENT OF CLAIM

Place(s) of occurrence: pl ew Se a L. ny A

Date(s) of occurrence: 2016 ~ f Le& EA tT

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach

additional pages if needed.

C Yh tbank- ja foguc F Z2O2e polled e Credit Bynewr

 

pep owt op) fe wi tlroat fog peer pri’ eg fod FO

upd abe wong, pre fle am b epkewd a (ine af
ca dd yey fepwied be canted af pplerey

a dg wage of x Lovid Bttel PLVLAPY ey a

ia piolatven af tii Canes BP to lave

Sed iff A sihles aff ky tats wo Adct KN) £2, ew dy
‘up ectal ong Lec - wortly we ES. Za une

bw pesolve hres ses he [eb (7 2 (leslie
calle  ¥x a Ley fon Muy, 3 [. Levlly ¢
ta Coma foo us HL, PPL SAE. Let tus

Lo Operate ug a On dca fixeianed eng Gop GK A04)

QnA on) ptr. A ade s nud | oweendt Arg parol F

Ye PANsEem’e Comrtrong fe Cee het .

$e a: 9 pe for Ac) aA
ao

Ia ge 5
Page 5
Case 1:20-cv- aah ro Dogs ument,1 Filed 09/30/20 Page 6 of 9
This set Saar -- fay- fA o- LPO s They

eh. ows pt! ¥ tds he cay WwW RR [Ad 4 /ewenech. nf ne
raed) + 10 € , (p «pened ees nd cliemgeS
Ga a step pel pay mer ov @ Low pewe4
Cheek ft-y Recenkepy cont Yale Lon Wo. O|
tee gr Me account " or7tl open with
fev AL ‘lable cred J Ip € Cate £ HAL Ev Peak baa
en sh fir ban uSeutat can L boupiny Mk ¥O
ip (th dar aw) wry Nota i put? eos “Low. TeL8 ttt _
uk vex Cha§b ree check wes wart 40.

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

Euboanaucmsre , Shame, Lop fhe ser ,
px - hy , Ager. , Woes 4 Lo 44 ow? pot fer oy ie
pon ber lap e-s Soy Libel Slvr l. /< bea al
Vhs H4 kis, bsp4 In, sft ep less Vets beer,
ee

IV. RELIEF

State briefly what money damages or other relief you want the court to order.
Ft wAaer Ci / S CW z£ po cot wg CpnbhIt (Je
OW Leh WwW ph wry oe ¢{ten accoud (Ss (> GFF CO
q 7 €

. peo 6 i > .
Caw LD (Lemme fbb pers anil Chr eyt-g @ & V4 eH. COLO

a. wl 6 at hk ee S$ aH fd C Lia A&G €% ce f V4 ) Like oO
4 een YR pee ~- GO wae a) ttus % ant f2 hag.

Page 6
Case 1:20-cv-08074-JMF Document1 Filed 09/30/20 Page 7 of 9

V. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil

Procedure 11.
I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may

result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

onsen

   

ao

    

 

A /1>/2 oe
Dated / /
DAVY i pe ef

Plaintiff's Signature

 

 

 

 

 

First Name Middle Initial Last Name
@ U O [pes t ©S§5 £h Speer } pop fo - &. Z. of o-
Street Address
AI eu Y all £7] (2 Oe >

County, City State Zip Code

” i ? f ’

212°744- 813
Telephone Number Email Address (if available)

eee read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes OINo

If you do consent to receive documents electronically, submit the completed form with your
complaint. if you do not consent, please do not attach the form.
Case 1:20-cv-08074-JMF Document1 Filed 09/30/20 Page 8 of 9

“A Hache ~~ ages? st
fe x perkcor)
Ae oe. Daasco, Eph) oo he
Bobe Beukeo, phi. pd bol pectl, Aan. ACO bots» «yf?
(Lil te Cone we Yf? °
Piche (2% Bneboe, Cw
(ny ie bol ws Buwk oo Jr Esp

# o G- Ay HL tA-¢ Cc ©
* P CN. / 4 FLEA EG

Cg kahe - Ve Baw see
fC 17 A Bnrusee
fr s P L/l Copp.

Goh t Jane Soe Buesee j J ~ 2,
Ooh Y Jane Soels)

&

vo ¢ . R ig
Seeckorw I - pr ar cer! F |
S Jd oO how 2B e1eq{ £ oe i x Aw Diol at
elm Rock. fo. fh. / Shuarges Yh pM
YS 0 nifeen s WT

b- pebn Ib pwugee PRivpel - Biaakee Cae iiye ; ap Ql om
/@%~ (eS Lise TUT Spee
AI end TT oak f jt

tf CFS - |
i rhs re a Lee ee Cea mAaBDE
wes ble? l Jona | bregee , En hiorhe< A:
Dobe Ly Anse ec. j Prva ier ped ' Ca, bt. L yinwe Provsea .
Crug ps ans Yvhed a bane [ew tt €e. é 62. | Cons bli tora

box © «
Case 1:20-cv-08074-JMF Document1 Filed 09/30/20 Page 9 of 9

iV. felle ft

WW 76,02 O or ve ol « dL vg $l. Cee @S et
“gf rs pee wird Subhas W.. te Lo

LO pro collecBion Ce, // eA Anant WA
gvcerdlg 12C call s og af Sept. 30 Boze

L way @¢ wd fe Yo Py Moy § C20 Bow
Uv @ ( tt ¢7: OF S fem £. bane L

wasAagly Eu ctleg Ce"
ary CL Ate bk Ip AP Owr they 40 2-2

Eb nnirne, Khe s ats Wea ES.

L tw fet T vs R Ah Ke be LowG bux. m Y }. pack aan
[i ee ‘ fr~t awe FE aL L/ fer’ Gq ee tel Lz Loan Ge S
LE & bow. Zo © tp Cae L Mets UF whe b oH Ose acl ee of Yo Gatto
€. fe nak 7 ¢- Lb) 24, } ain y bax. AS tte Sue (f- ~ 7 2. ve Or! hls Sb
/P vt 3 by? fhwv fre Cn [2 Ae EL f Oya o / OJ 7 hoe

wy pe MAG Se oe At C. l « S ont Lo che 4 CF fof vel Gx EL ry

of ftw CA ADEE, Lie ¢ b hack of @/o6,21

i /
fz of Ct a ee i 2 é. fe- ba ee 4S. Le ot gf L?

C Lt vb") of C y { ca S #) ee jd . jo
iV Ahh te 2 on foi? “7 S, © o ce fre of é Sf 7 " AMA a Ge
P fl C47 Ss CO Le he “a j yh « bee cin A EO oe o4 al Ve (A Lodo of

f (bx CHE Z £ C. 7, foal o>
tha CAME OA ¢ OOP,

By oan “V0 200, Ee20 bowen Vlha Dangce
(ote Pp, ca. b ew hive fk Eze < cen dt? CO ni gy PoLLx
flit. fs oo a f y &@ Ce Ga. O ber Pele £O f we Cee ya va +
eluding abdtoopel Iwianat, pevtites aul Gers.

Ke Ap Lh hp? vou e 2 S; COO O A few Ct be bX
ao Khe © Ajle. Co sir h 0 - OA bp ten

E& Y pe éle ; Oe } of eo 4 Ct
Jee Ord oe wi

Hip? Om ‘200, cea, O Ae
box viola Yon t we a Aucatcagwd wth wrsedolity
jie iv he G oh. é ee 3 1 bw. fue iH SL fe ee. Jb ie Pb te
b cay! A byway & AP va aly b @ ck ereet £- LL Plt Clery Cae Ah ht HISE SL.

lr aw by Kay qceres Sle Car h a bad & tt Va CO AA GE

half Ju Akg SAD NUS CK Loven we OM BASE IK Lei4
cb we. (At Yo ba. fea #7} iA dea lol le. es fre @,

eu “ay 4 em «_f— , CRESS a bv eet po ea) / Pu Hn pb fee Lx) :

ead
